Proceeding pursuant to section 298 of the Executive Law to review a determination of the State Human Rights Appeal Board, dated January 18, 1983, which, after a hearing, dismissed petitioner’s appeal as untimely. Determination confirmed and proceeding dismissed, without costs or disbursements. Petitioner’s appeal to the State Human Rights Appeal Board was untimely in that it was not filed within the statutory time limit, that is, within 18 days of the mailing of the determination and order of the State Division of Human Rights finding no probable cause to believe that petitioner had been discriminated against as alleged (Executive Law, § 297-a, subd 6, par c; 9 NYCRR 550.4 [c]). It is conceded that timely notice was received by petitioner’s husband, who forwarded a letter to the board acknowledging same. Accordingly, the board was without jurisdiction to review the determination of the division (Matter of Campbell v New York State Human Rights Appeal Bd., 89 AD2d 659, 660; State Div. of Human Rights v Xerox Corp., 57 AD2d 1069, 1070; see, also, Matter of State Div. of Human Rights v Fairway Apts. Corp., 39 AD2d 761, affd 33 NY2d 754; Matter of State Div. of Human Rights v Merante, 35 AD2d 652, 653). Mollen, P. J., Thompson, Rubin and Boyers, JJ., concur.